Citation Nr: 0930930	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  05-02 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal 
disability, including as secondary to psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had initial active duty for training from October 
1989 to February 1990 and active duty from October 1990 to 
July 1991.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In June 2007, the Board remanded the Veteran's claims for 
additional development.  (The decision below addresses the 
claim of service connection for a psychiatric disability.  
Consideration of the claim of service connection for a 
gastrointestinal disability is deferred pending the 
completion of the development sought in the remand that 
follows the decision below.)


FINDING OF FACT

The Veteran has PTSD that is likely traceable to a personal 
assault experienced during active military service.


CONCLUSION OF LAW

The Veteran has PTSD that is the result of disease or injury 
incurred during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.304 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  Establishing service 
connection for PTSD specifically requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 
4.125(a) requires the diagnosis to conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).

To substantiate a claim of service connection for PTSD, there 
must be credible supporting evidence that a claimed in-
service stressor actually occurred.  However, if the evidence 
establishes that a veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This is so in the absence 
of clear and convincing evidence to the contrary and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  38 C.F.R. § 3.304(f)(1) (2008).

The regulations provide that if a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2008).

The Board recognizes that the present case, which involves 
allegations of a personal assault falls within the category 
of situations in which it is not unusual for there to be an 
absence of service records documenting the events about which 
the Veteran complains.  See, e.g., Patton v. West, 12 Vet. 
App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part 
III, of VA's Adjudication Procedure Manual, M21-1, personal 
assault is an event of human design that threatens or 
inflicts harm.  Examples of this are rape, physical assault, 
domestic battering, robbery, mugging, and stalking.  Id.  
Service records may not contain evidence of personal assault, 
and alternative sources, including testimonial statements 
from confidants such as family members, roommates, fellow 
service members, or clergy, may provide credible evidence of 
an in-service stressor premised on personal assault.  See YR 
v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes 
that because personal assault can be an extremely personal 
and sensitive issue, many incidents of personal assault are 
not officially reported, making it difficult to obtain direct 
evidence and requiring that the alternative evidence be 
sought.

Additionally, VA will not deny a PTSD claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavioral changes may 
constitute credible supporting evidence of the stressor in 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.  

In this case, the Veteran claims to have been assaulted by an 
Egyptian soldier who reached through the window of the 
vehicle in which she was riding and assaulted her.  She 
reports that, because she injured or killed her assailant by 
rolling the vehicle's window up on his neck, she and the only 
other United States soldier who witnessed this event decided 
to keep it a secret.  

Although efforts to locate the witness to this event have 
been unsuccessful, the Veteran has submitted statements from 
her mother and friends who have indicated that the Veteran 
was affected by her experiences in service to the extent that 
she was a different person upon her return from her overseas 
service.  It was noted that her temperament had changed, that 
she had headaches and tremors, and that she was irritable and 
vomited a lot.  

Upon examination by VA in August 2004, the Veteran reported 
the in-service assault and the examiner concluded that the 
Veteran had PTSD.  A second VA examiner was asked to review 
the record, including the statements from the Veteran's 
mother and friends, to ascertain whether such evidence tended 
to corroborate the occurrence of the claimed stressor.  An 
examination was conducted in September 2008, and while the 
examiner did not specifically address the statements of the 
Veteran's mother and friends, he concluded that the Veteran 
indeed had PTSD attributable to the in-service assault, which 
conclusion strongly suggests that the examiner found 
sufficient corroborating evidence in these lay statements.  
Consequently, given the provisions of 38 C.F.R. § 3.304 
regarding the requirements for corroborating personal 
assaults, and because of the evidence suggesting changes in 
behavior, the Board finds that it is as likely as not that 
the Veteran has PTSD attributable to her period of military 
service.  38 C.F.R. § 3.102 (2008).  


ORDER

Service connection for PTSD is granted.


REMAND

In a November 2004 statement, the Veteran contends that she 
has a gastrointestinal disability secondary to her PTSD.  
Thus, the Veteran contends that service connection is 
warranted for a gastrointestinal disability secondary to a 
psychiatric disability.

Under 38 C.F.R. § 3.310, service connection may be granted 
for a disability that is proximately due to or the result of 
a service-connected disease or injury, or for the degree of 
disability resulting from aggravation of a non-service-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this regard, 
the Board notes that there has been an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected disability is judged.  
Although VA has indicated that the purpose of the regulation 
was merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-
service-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which strongly suggests that the recent 
change amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
Veteran's claims were pending before the regulatory change 
was made, the Board has considered the version of 38 C.F.R. 
§ 3.310 in effect before the change, a version which favors 
the claimant.

The October 2008 VA examination regarding the Veteran's 
claimed gastrointestinal disability includes an opinion by 
the examiner attributing the Veteran's condition to a hiatal 
hernia.  However, the VA examiner did not provide an opinion 
on whether any gastrointestinal disability is related to the 
Veteran's psychiatric disability.  Specifically, the VA 
examiner did not indicate whether a gastrointestinal 
disability has been aggravated by the Veteran's psychiatric 
disability.  Allen, 7 Vet. App. at 448.  Thus, on remand, the 
claims file should be returned to the examiner who conducted 
the October 2008 examination to determine the relationship, 
if any, between the Veteran's two claimed disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Send the claims file to the VA 
examiner who conducted the October 2008 
gastrointestinal examination.  The claims 
file, including a complete copy of this 
remand, should be reviewed by the 
examiner.  The examiner should indicate 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any gastrointestinal 
disability is:  (1) related to the 
Veteran's period of active military 
service; (2) caused by psychiatric 
disability, even if only in part caused 
thereby; or (3) made chronically worse by 
psychiatric disability.  Should the 
examiner find that any gastrointestinal 
disability has been made worse by 
serviced-connected disability, the 
examiner should indicate the degree of 
aggravation beyond the natural 
progression of the disability.  The bases 
for the opinion(s) provided should be 
explained in detail.  (The Board 
recognizes that a certain degree of 
conjecture is required to arrive at any 
medical opinion; the examiner should 
state the medical probabilities even if 
speculation is required to do so.)

After the requested opinion has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
(If the October 2008 examiner is not 
available, or cannot provide the 
requested opinion without another 
examination, an examination should be 
scheduled for the purpose of obtaining 
the medical opinions noted above.)

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for a gastrointestinal 
disability, including as secondary to 
service-connected psychiatric disability.  
If the benefit sought is not granted, 
furnish the Veteran and her 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until she is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


